DETAILED ACTION

1.	Claims 1-13 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

5.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations. They are highlighted below (underlined, italicized):

1. A method to normalize a deep neural network (DNN), the method comprising: 
setting a mean of activations of the DNN to be equal to about 0 for a training batch size of 8 or less (specification page 5, [0018], and eq 1, mean is determined- mathematical concept); 
setting a variance of the activations of the DNN to be equal to about a predetermined value for the training batch size (specification page 5, [0018]-[0021], variance is set, - mathematical concept); and 
minimizing by a minimization module a sum of a network loss of the DNN plus a sum of a product of a first Lagrange multiplier times the mean of the activations squared plus a sum of a product of a second Lagrange multiplier times a quantity of the variance of the activations minus one squared ([0025]-[0026], overall loss for the constrained minimization – mathematical concept)
As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “a deep neural network (DNN),” and “minimization module” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible. 

6.	Claims 8 is rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 8 adds, “a first multiplier,” “a second multiplier,” “a summer,” and “a minimizer.” However, these are recited an at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). 

7.	Dependent claims 2-7 and 9-13 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claim 1 and 8, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

8.	Claim 2 recites the abstract idea of “wherein minimizing further comprising summing by a first summer the network loss, the product of the first Lagrange multiplier and the mean of the activations squared, and the product of the second Lagrange multiplier and the quantity of the variance of the activations minus one squared,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

9.	Claim 3 recites the abstract idea of “forming by a first multiplier the product of the first Lagrange multiplier and the mean of the activations squared; and forming by a second multiplier the product of the second Lagrange multiplier and the quantity of the variance of the activations minus one squared,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

10.	Claims 4, 7, 11 and 13 recite the abstract idea of “wherein the training batch size is 1,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

11.	Claims 5 and 10 recite “wherein the predetermined value is trainable,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

12.	Claims 6 and 12 recite “updating activations of the DNN during back-propagation using a gradient descent technique; and updating the first and second Lagrange multipliers during back-propagation using a gradient ascent technique,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception. 
13.	Claim 9 recites “wherein a mean of the activations of the DNN is set to be equal to about 0 for the training batch size, and a variance of the activations of the DNN is set to be equal to about a predetermined value for the training batch size,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

14.	Furthermore, claim 8 is directed to a system. However, the claim recites language of a first multiplier, a second multiplier, a summer, and a minimizer. Based on the specification and the language of the claim, these can be interpreted as software components only, and thus not hardware to comprise the claimed system and a proper system claim. 


Allowable Subject Matter
15.	Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1 and 8 disclose at least setting a variance of the activations of the DNN to be equal to about a predetermined value for the training batch size; and minimizing by a minimization module a sum of a network loss of the DNN plus a sum of a product of a first Lagrange multiplier times the mean of the activations squared plus a sum of a product of a second Lagrange multiplier times a quantity of the variance of the activations minus one squared. The closest prior art of record is US Pub. 20200134461, which teaches techniques for training a deep neural network (DNN) for reduced computational resource requirements. A computing system includes a memory for storing a set of weights of the DNN. The DNN includes a plurality of layers. For each layer of the plurality of layers, the set of weights includes weights of the layer and a set of bit precision values includes a bit precision value of the layer. The weights of the layer are represented in the memory using values having bit precisions equal to the bit precision value of the layer. The weights of the layer are associated with inputs to neurons of the layer. Additionally, the computing system includes processing circuitry for executing a machine learning system configured to train the DNN. Training the DNN comprises optimizing the set of weights and the set of bit precision values. However, the prior art of record does not teach or suggest at least setting a variance of the activations of the DNN to be equal to about a predetermined value for the training batch size; and minimizing by a minimization module a sum of a network loss of the DNN plus a sum of a product of a first Lagrange multiplier times the mean of the activations squared plus a sum of a product of a second Lagrange multiplier times a quantity of the variance of the activations minus one squared.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182